Citation Nr: 0736945	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  01-04 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic lung 
disability, including chronic obstructive pulmonary disease 
and bronchial asthma.

2.  Entitlement to service connection for residuals of a head 
injury, including a neuropsychological disability manifested 
by symptoms including headaches, blackout spells, memory 
loss, dizziness and seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.A.M.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had honorable active service from June 1977 to 
June 1980.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama which denied service 
connection for residuals of a head injury, including 
headaches and blackout spells, and an August 2000 rating 
decision by the VA RO in Montgomery, Alabama which declined 
to reopen a claim for service connection for a chronic lung 
disability, including bronchial asthma.

When this matter came before the Board in December 2004, it 
was initially found that the requisite new and material 
evidence had been received to reopen the previously denied 
claim for service connection for a chronic lung disability, 
including bronchial asthma.  Following that threshold 
determination, the Board denied the claims of entitlement to 
service connection for a chronic lung disability, including 
bronchial asthma, and entitlement to service connection for 
residuals of a head injury, including headaches and blackout 
spells.  

The veteran appealed the Board's December 2004 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a July 2006 Order, the Court granted a July 
2006, Joint Motion for an Order Vacating the Board Decision 
and Incorporating the Terms of This Remand (Joint Motion), 
that vacated the December 2004 decision and remanded the 
matter to the Board for further development and re-
adjudication..  

When this matter was last before the Board in April 2007, it 
was remanded to the RO for further development consistent 
with the directives of the Joint Motion.  Following the 
completion of the requested development, a supplemental 
statement of the case was issued in August 2007.  

The issue of entitlement to service connection for residuals 
of a head injury, including a neuropsychological disability 
manifested by symptoms, including headaches, blackout spells, 
memory loss, dizziness and seizures, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

Competent medical evidence shows that there is no etiological 
link or nexus between the veteran's current chronic lung 
disease, including chronic obstructive pulmonary disease 
(COPD) and bronchial asthma, and any disease or injury of 
service origin.


CONCLUSIONS OF LAW

A chronic lung disease, including COPD and bronchial asthma, 
was not incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a chronic lung 
disability, including bronchial asthma.  In the interest of 
clarity, the Board will initially address the matter of 
whether this case has been appropriately developed for 
appellate purposes.  Thereafter, the Board will present 
pertinent laws and regulations and analyze the veteran's 
claim.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant post-initial-adjudication 
notice by letters dated in February 2003, June 2004, and May 
2007.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

Given that the foregoing notices came after the initial 
adjudication, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  Regardless, this procedural defect has been 
cured without prejudice to the appellant because the 
veteran's claim was subsequently adjudicated by the RO (see 
the August 2007 supplemental statement of the case), and 
because he had a meaningful opportunity to participate 
effectively in the processing of the claim.  That is, he had 
the opportunity to submit additional argument and evidence.  
See for example the October 2007 statement from the veteran 
indicating that he had no other evidence or information to 
submit.  

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran a physical 
examination, obtained a medical opinion as to the etiology of 
the disability in question, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
a current disability was incurred during active service or, 
if preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Service connection may also be established on a secondary 
basis if the claimed disability is shown to be proximately 
due to or the result of a service-connected disease or 
injury. 38 C.F.R. § 3.310.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The veteran contends that he has a chronic lung disability 
that he attributes to service as shown by treatment for 
chronic bronchitis documented in his service medical records.  

With respect to Hickson element (1), the medical evidence 
includes the earliest post-service diagnosis of a chronic 
respiratory disability in the claims file being contained in 
a June 2004 treatment record that shows a diagnoses of 
chronic obstructive pulmonary disease (COPD)/asthma.  More 
recently, the VA examination of June 2007 resulted in the 
diagnosis of "very mild COPD."  It may thus be conceded 
that Hickson element (1) has therefore been satisfied with 
respect to a chronic lung disability.  

Service medical records show the veteran was treated in 
service for mild bronchitis between approximately May 1978 
and May 1979.  During such period of treatment the veteran's 
bronchitis was described as chronic.  However, the veteran's 
subsequent service medical records, through his separation 
from active service, do not show a continuation of a 
bronchitis process.  Nevertheless, with respect to the 
Hickson analysis, element (2) is satisfied in that the 
service medical records reflect diagnosis of a lung disorder, 
namely bronchitis.  

Where the veteran's claim is lacking, however, is the 
critical failure to satisfy Hickson element (3), namely, 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  

There is no competent medical evidence that relates the 
veteran's current lung disorder, including COPD and asthma, 
to the veteran's period of active service, including the 
diagnosis of chronic bronchitis reflected in his service 
medical records.  

The only opinion which purports to make such a connection is 
that of the veteran himself.  As noted above, the veteran 
alleges that his current lung disorder is related to his 
bronchitis experienced in service.  Lay persons, such as the 
veteran, however, are not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a lung disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The medical evidence, in fact, serves to contradict the 
veteran's contention that his current lung disorder is 
related to service.  

In June 2007, the veteran underwent a VA examination for the 
purpose of obtaining a medical opinion on the matter.  
Following a review of the veteran's claims folder and the 
examination of the veteran, the examiner concluded that the 
veteran's "chronic lung disability, including COPD and 
bronchial asthma is less likely as not (less than 50/50 
probability) caused by or a result of service."  Noting the 
veteran's multiple treatments for bronchitis in the service 
medical records, the VA examiner explained that bronchitis 
means that there is an inflammation of the medium-sized 
airways in the lung, and it is usually due to a viral 
infection or a bacterial infection. The examiner explained 
further, that on the other hand, smoking tobacco is the 
primary cause of COPD, and noted that the veteran is a 
smoker.  .  Significantly, this opinion was offered by a 
medical professional, and founded upon a review of the claims 
folder, to include the service medical records and the 
examination of the veteran.  It is thus deemed to be of high 
probative value.  

In short, although there is current diagnosis of a lung 
disorder and evidence of a lung disorder in service, there is 
no medical evidence of a nexus between the veteran's service 
and any current lung disorder.  To the contrary, the medical 
evidence shows that the veteran's current lung disorder, 
variously diagnosed as COPD and bronchial asthma was not 
shown for many years following service, and has never been 
attributed to service.  In fact, the only competent evidence 
on the issue is a medical opinion that it is not related to 
service, but to another unrelated physical cause.  

The preponderance of the evidence is against the claim for 
service connection for chronic lung disability, including 
bronchial asthma; there is no doubt to be resolved; and 
service connection is not warranted.


ORDER

Entitlement to service connection for a chronic lung 
disability, including bronchial asthma, is denied.  


REMAND

The veteran was provided a VA examination in June 2007 for 
the purpose of obtaining an opinion pertaining to his claim 
for service connection for residuals of head injury.  There 
were, however, inherent discrepancies contained in the report 
of the requested examination.  First, the VA examiner 
provided a diagnosis of "head injury - resolved with 
residual headaches that are controlled by OTC medications," 
but then concluded that the veteran's "residuals of head 
injuries, including headaches and blackout spells is less 
likely as not (less than 50/50 probability) caused by or a 
result of service."  Second, the examiner noted that there 
were no complaints of headaches or black out spells after the 
in-service incident of head injury in September 1979, and 
noted further that the only complaint of headache in the 
service medical records was in January 1979, nine months 
prior to the head injury.  The service medical records, 
however, document that the veteran complained of headaches in 
May 1978 prior to the head injury, and on more than one 
occasion following the injury, specifically in January 1980 
and March 1980.  

Because of these inherent discrepancies, the necessity for 
appropriate further examination by a VA physician who has not 
previously examined the veteran is shown for the proper 
assessment of the veteran's claim.  38 U.S.C.A. § 5103A.  

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
examination by an appropriately qualified 
physician who has not previously examined 
the veteran to determine whether the 
veteran has any current residuals of an 
in-service head injury, including a 
neuropsychological disability manifested 
by symptoms, including headaches, 
blackout spells, memory loss, dizziness 
and seizures.  The claims file and a 
separate copy of this remand must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  The 
examiner must annotate in the examination 
report that the claims file was reviewed 
in conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.

The examiner must provide an opinion 
as to whether the veteran has a 
current residuals of a head injury, 
including a neuropsychological 
disability manifested by symptoms, 
including headaches, blackout spells, 
memory loss, dizziness and seizures, 
and if found, whether it is at least 
as likely as not (a 50 percent or 
greater probability) that such 
disability is related to service on 
any basis.  In that regard, if the 
examiner determines that the veteran 
has a current neuropsychological 
disability that was not caused by an 
in-service injury, he/she should also 
offer an opinion as to whether it is 
at least as likely as not that the 
veteran had a chronic headache 
disorder that was first manifested in 
service and thereafter aggravated by 
the well-documented in-service head 
injury, resulting in a current chronic 
disorder.  A complete rationale for 
any opinions expressed should be 
provided.  

2.  Thereafter, review the claims file to 
ensure that the medical opinions are 
responsive to and in compliance with the 
directives of this remand and if they are 
not, implement corrective procedures.  

3.  After undertaking any further 
development deemed essential in addition 
to that specified above, adjudicate the 
appellant's claim of entitlement to 
service connection for residuals of a 
head injury, including a 
neuropsychological disability manifested 
by symptoms, including headaches, 
blackout spells, memory loss, dizziness 
and seizures.  

4.  If service connection is not granted, 
issue a supplemental statement of the 
case (SSOC) and afford a reasonable 
period of time for a response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified; 
however, the veteran is advised that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for service 
connection and result in a denial.  38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  All claims remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


